NO. 12-14-00209-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

RENT-A LIFT, INC.,                                §      APPEAL FROM THE 114TH
APPELLANT

V.                                                       JUDICIAL DISTRICT COURT
                                                  §
DOUBLE EAGLE CONSTRUCTION,
INC.,                                                    SMITH COUNTY, TEXAS
APPELLEE                                          §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., July 22, 2014. See TEX. R. APP. P. 32.1. On July 23, 2014,
this court sent a notice informing Appellant that it should file a docketing statement within ten
days if it had not already done so. On the same date, this court sent Appellant a notice
requesting that it remit the filing fee for this appeal on or before August 4, 2014.
       Appellant did not pay the filing fee or file the docketing statement. Accordingly, on
August 5, 2014, this court issued another notice advising Appellant that the docketing statement
was past due. The notice also advised Appellant that the filing fee was due to have been paid on
or before August 4, 2014, but had not been received. See TEX. R. APP. P. 5 (requiring payment of
filing fee at time an item is presented for filing). The notice further provided that unless the
docketing statement was filed and the filing fee paid on or before August 15, 2014, the appeal
would be presented for dismissal in accordance with Rule 42.3. The time for filing the docketing
statement and paying the filing fee has expired, and Appellant has not complied with the court’s
request. Because Appellant has failed to comply with Texas Rules of Appellate Procedure 5 and
32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 20, 2014


                                          NO. 12-14-00209-CV


                                  RENT-A LIFT, INC.,
                                      Appellant
                                         V.
                          DOUBLE EAGLE CONSTRUCTION, INC.,
                                      Appellee


                                 Appeal from the 114th District Court
                          of Smith County, Texas (Tr.Ct.No. 12-2084-B)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.